•—• Appeal by defendant Marine Midland Bank, Inc., from an order of the Supreme Court, Richmond County, dated July 3, 1980, which, inter alia, denied its motion to vacate a default judgment which had been entered against it on March 7, 1980. Order reversed, without costs or disbursements, and motion granted, on condition that appellant serve its answer and pay $500 to the plaintiffs within 10 days after service upon it of a copy of the order to be made hereon, with notice of entry; in the event such conditions are not complied with, order affirmed, with $50 costs and disbursements. After considering a variety of factors including the relative shortness of the delay, the nature of appellant’s excuse, the apparent existence of a meritorious defense, the promptness with which appellant moved to vacate its default, and the absence of any apparent intention on its part to abandon its defense of the action, we believe that the default should be vacated in the interest of justice (cf. Sequoia Constr. Corp. v Hunt, 78 AD2d 695). The conditions which we impose should redress any inconvenience *654which the plaintiffs may have suffered. Hopkins, J. P., Gulotta and Cohalan, JJ., concur.